Citation Nr: 0934342	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Jessica J. Wills
INTRODUCTION

The Veteran served on active duty from July 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2007 and February 2008.  That development was completed, and 
the case was returned to the Board for appellate review.  

A hearing was held on December 11, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have throat cancer that 
manifested in service or within one year thereafter or that 
is causally or etiologically related to his military service, 
including exposure to ammonia.  

3.  The Veteran has not been shown to have a lung disorder 
that manifested in service or for many years thereafter or 
that is causally or etiologically related to his military 
service, including exposure to ammonia.  
CONCLUSIONS OF LAW

1.  Throat cancer was not incurred in active service, nor may 
it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  A lung disorder was not incurred in active service. 38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2002, prior to the initial decision on the claims in 
May 2003, as well as in July 2003, February 2005, March 2006, 
November 2007, and February 2009.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the November 2002 and February 2005 letters 
indicated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the February 2005 statement 
of the case (SOC) and the July 2009 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002 and July 2003 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including VA requesting all records held by Federal agencies, 
such as service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 and July 2003 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The November 2002 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2003 letter stated that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, November 2007, and February 2009 letters 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there had been changes in 
the Veteran's condition.  The letters also explained how 
disability ratings and effective dates were determined.  
Following those letters, the RO readjudicated the Veteran's 
claims for service connection in a July 2009 supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to 
service connection for throat cancer or for a lung disorder.  
Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also provided the opportunity to testify at a hearing before 
the Board, and he was afforded two VA examinations in March 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the VA examinations and opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.





Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service. 38 C.F.R. § 3.307(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for throat 
cancer or for a lung disorder.  His service treatment records 
are negative for any complaints, treatment, or diagnosis of 
such disorders.  In fact, his April 1946 separation 
examination found his larynx as well as respiratory system, 
bronchi, lungs, and pleura to be normal.  A chest x-ray was 
also normal at that time.  

The Board does observe the lay statement submitted by the 
Veteran's sister in June 2003 as well as her statements at 
the time of the March 2009 VA respiratory system examination.  
In particular, she indicated that the Department of the Navy 
had sent a letter to the Veteran's parents informing them 
that their son had developed a spot on his lung.  She noted 
that it was initially presumed to be tuberculosis, but after 
performing more extensive tests, another letter was sent 
stating that the tests for tuberculosis were negative.  
However, the Board notes there are no copies of such letters 
in the Veteran's service treatment records or personnel 
records.  In addition, his service treatment records are 
negative for any symptomatology or diagnosis pertaining to 
tuberculosis or a spot on his lung.  In fact, 
photofluoroscopic examinations of the chest in July 1942, 
October 1942, and April 1946 were negative.

Moreover, the medical evidence does not show that the Veteran 
sought treatment for a throat or lung disorder immediately 
following his separation from service or for many decades 
thereafter.  In fact, the March 2009 VA examiner indicated 
that the Veteran's laryngeal cancer had an onset in 2002.  
Therefore, the Board finds that throat cancer and a lung 
disorder did not manifest during service or for many decades 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
throat cancer and a lung disorder, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that throat 
cancer or a lung disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  The Veteran has asserted that he has laryngeal 
cancer and a lung disorder that were caused by exposure to 
ammonia during his military service.  Two lay statements were 
submitted in May 2003 by fellow serviceman indicating that 
the Veteran had served as an electrician and used ammonia to 
clean batteries in closed compartments onboard a submarine.  
These individuals are competent to state what they observed 
in service, such as the Veteran's exposure to ammonia. See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  

Nevertheless, the March 2009 VA nose, sinus, and larynx 
examiner reviewed the Veteran's claims file and medial 
history and performed a physical examination after which she 
assessed him as having laryngeal cancer status post radiation 
and chemotherapy.  It was noted that the disorder was 
inactive and had resolved.  Moreover, the examiner opined 
that the Veteran's laryngeal cancer was less likely as not 
caused by or the result of his military service, including 
ammonia exposure.  Her rationale was based on a review of 
medical literature and medical records as well as on her own 
clinical experience.  In particular, she discussed some known 
causes of laryngeal cancer and noted medical literature 
documenting the effect of ammonia in humans.  

In addition, the March 2009 VA respiratory system examiner 
reviewed the Veteran's claims file and medical history and 
performed a physical examination after which she diagnosed 
the Veteran with right lower lobe pleural thickening.  She 
commented that a more precise diagnosis could not be rendered 
because there was no objective evidence to support a more 
definitive diagnosis.  She indicated that the pleural 
thickening was essentially an incidental x-ray finding with 
no associated symptoms or functional impairment.  Indeed, the 
Veteran had normal pulmonary function tests for his age and 
ability.  The examiner also opined that the Veteran's right 
lower lobe pleural thickening was less likely as not caused 
by or the result of his military service, including ammonia 
exposure.  She based the opinion on a review of medial 
literature, the medical records, and her clinical experience.  
In particular, she noted that the Veteran's chest x-ray was 
normal at the time of his separation from service as well as 
medical literature discussing the effect of ammonia exposure.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claims for service 
connection for throat cancer and a lung disorder.  Because 
the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
throat cancer and a lung disorder is not warranted.


ORDER

Service connection for throat cancer is denied.

Service connection for a lung disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


